Hakorlhle T. K. wllldwm
connty ~Awtltos
lull county
Hlluoro,    rncrrr

rhrr   sirt
Hon. T. K. Mlhiamo4
hgs 2


       As we underrtaud it, thi8 putiaular bad tasu ru          for $9O,OW.
$90,000 d whkh wa8 voted foi a rpedic     purpose u 8tatd        in the elm-
th nwdet*
        ustiso l
               .c .,
                   u followst

        ‘$3&0@0 for the   parpo88   of pure&4uln# tf&ltwafmy      for
       the usa d the Mats Wghwsy Departmeatta buildJmg
                                                     paved
       Stde do-ted    bi#wir1~y8l * ‘+.”

Said lloctlen 8rder wu dated Duembsr       17,193& mndthe &et&a         was
held Jumry 19,l939. bad csrrlsd. Said bonds were Issued ln pursuance
d a bead order parsed b7 the ComnXrrfeaerr’ Cew8 tm .Tebrouy   13,
1939.

          fherebro, Z3001is     0 aildle
                                 l0 Q     to be ued for the par&are of
riglrts-d-way    fo St&
                      r dere      lgh  a ig
                                         ded h wNo
                                                 a y lpectfic
                                                       s. hl&wey wee
designated La the electha order fsf notice of electton. and ii tbe Cam-
mlssloners’ Conrt did not paa8 an order demiqnrting     s rpedflc highway
prior te the decttee, t&enit te mewLatheir ~ecrettea to d8elgneted the
rights-of-wry    for which the btmd manay will ba uoed. Bluk va. .Stren&h,
246 9. w .. t9j Tlstcher vs. Ely, 53 s. w. (ad) 617.

       Under ths orders d the Goamnieeleaers’Ceart ef .Aprll If, 1939
and Oateber 9,1939. sr;bmHted ~4th your oplaion reqaeot, wherein the
Commlsdoaers*      Gouti wUen$ hrta UI iyroqment w&b ULOHilhwny L>a-
partment to purehue a rlqht-of-wry      for a highway nady     hat Xbsca
ts Piles Valley. the $30,000 beardfmtd l8 avdlsbl8 md U musk d it al
18 nece88uy may be ased to puchue thlb p4rtieulri ri&t-of-tiy.         E%**
ever, it in entirely I4 the diaorotl@m 68 ihe Commlu1ioaers*   Court whether
they pay for thf8 putttulu rlght?8brsy       att of the bad fun&eor ent of
the avnll8blr rod and bridp ha&

       Trustiug th8t this sumwermysur quutima, we rembln



APPROVED                             ATTOXNHY OENERAL          OT TEXAS
NOV 7.1919

(Sod.) Gerald C. Mum
ATTORN&Y     WCNXXAL
OP TEXAS


COB-8-81